Exhibit Ur-Energy Inc. (a Development Stage Company) Management’s Discussion and Analysis September 30, 2009 (expressed in Canadian dollars) Ur-Energy Inc. (a Development Stage Company) Management’s Discussion and Analysis For the Three and Nine months Ended September 30, 2009 (Information as at October 28, 2009 unless otherwise noted) Introduction The following provides management’s discussion and analysis of results of operations and financial condition for the three months and nine months ended September 30, 2009.Management’s Discussion and Analysis (“MD&A”) was prepared by Company management and approved by the Board of Directors on October 28, 2009.This discussion and analysis should be read in conjunction with the Company’s audited consolidated financial statements for the years ended December 31, 2008, 2007 and 2006.All figures are presented in Canadian dollars, unless otherwise noted, and are in accordance with Canadian generally accepted accounting principles. In December 2008, the Company changed its policy for accounting for exploration and development expenditures.In prior years, the Company capitalized all direct exploration and development expenditures.Under its new policy, exploration, evaluation and development expenditures, including annual exploration license and maintenance fees, are charged to earnings as incurred until the mineral property becomes commercially mineable. Management considers that a mineral property will become commercially mineable when management has determined it is economically viable and it can be legally mined, as indicated by the receipt of key permits.This change has been applied retroactively and all comparative amounts in this MD&A have been restated to give effect to this change.These changes are discussed more fully under the heading “Changes in Accounting Policies Including Initial Adoption”. The Company was incorporated on March 22, 2004 and completed its first year-end on December 31, 2004.The consolidated financial statements include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc.; NFU Wyoming, LLC; Lost Creek ISR, LLC; NFUR Bootheel, LLC; Hauber Project LLC; NFUR Hauber, LLC; ISL Resources Corporation; ISL Wyoming, Inc.; and CBM-Energy Inc. All inter-company balances and transactions have been eliminated upon consolidation. Ur-Energy Inc. and its wholly-owned subsidiaries are collectively referred to herein as “Ur-Energy” or the “Company”.The Bootheel Project, LLC which was consolidated in prior periods is no longer consolidated since the Company’s equity interest has been reduced to 25% as discussed in the heading “The Bootheel Project, LLC”. Forward-Looking Information This Management’s Discussion and Analysis contains "forward-looking statements" within the meaning of applicable United States and Canadian securities laws.
